DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

 Claim Interpretation
Applicant’s amended claims no longer invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1) and Van de Putte (WO 2016110407 A1).
Regarding claim 1, Sonderman (US 7324865 B1) teaches modeling the dependence of deposition rate (at least one predetermined quality function) on the deposition plasma power and/or deposition time (at least one operating parameter of a deposition line) using an empirically derived model (col 8 line 21-32), wherein the model may be developed on the fly using sensor and controller data (col 7 line 50-59).
Sonderman teaches characteristic parameters of workpieces (at least one quality measurement of a stack of thin films) are measured by the review station after processing (measured at the outlet of the deposition line) (col 1 line 47-64, col 10 line 31-40). Additionally, the deposition of Sonderman is performed in a conveying system (deposition line) (see Fig. 12).
Sonderman also teaches applying the deposition rate model, wherein the model yields a correction (adjustment value) to the existing (current value) input parameters, to modify processing such that a metal layer with desired thickness is formed (reduce a difference between the value obtained for said at least one quality function and a target value) (col 8 line 60-67). The thickness is related to the deposition rate (col 5 line 47-62; col 6 line 26-46) and therefore a desired thickness corresponds to a desired deposition rate (target value selected for said at least one quality function). Furthermore, the adjustment may be automatic (col 35 line 23-27, claim 9).
Sonderman fails to explicitly teach depositing onto a glass or polymeric organic transparent substrate.
However, Price (US 20160130696 A1), in the analogous art of semiconductor fabrication, teaches a BK-7 optical glass (transparent) substrate for semiconductor deposition processes (para 0020), such as sputtering and CVD (para 0045). Because Sonderman teaches sputtering onto semiconductor wafers (col 4 line 5-25), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical glass substrate with the Sonderman method to allow for spectroscopic/optical measurement of the layer thickness and refractive indices. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Sonderman and Price fails to explicitly teach the deposition line includes at least two separate deposition compartments each depositing a separate thin layer of the stack of thin layers and that the value of the at least one quality function is obtained from quality measurements taken at different points across the entire width or surface of the substrate. However, Van de Putte (WO 2016110407 A1), in the analogous art of sputtering process control, teaches measuring and/or analyzing a coating stack having multiple layers in a sputtering system comprising a plurality of stations (compartments) and comprising sensors for detecting or measuring a signal that is representative of the at least one property of the partial stack in situ in addition to an ex situ sensor system to determine the thicknesses of each layer (pg. 3 line 30-38, pg. 7 line 29-37) and using the thickness measurements in a feedback system to correct the observed deviations (pg. 13 line 11-23).
Sonderman teaches the substrate may have one or more process layers (col 4 line 5-14) and comprises sensors for measuring thickness or other characteristic parameters (col 8 line 15-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of deposition stations comprising sensors to improve accuracy of measurements.
Additionally, Van de Putte teaches that the substrate may be scanned at multiple points or a moving point along the width of the substrate to perform measurements at any lateral position (entire width or surface of the substrate) (pg. 36 line 13-38; Figs. 10b, 10c) to improve accuracy of measurement. Because Sonderman is concerned with throughput accuracy, stability and repeatability as well as accurate assessment of error in the deposition process (col 7 line 10-30, col 14 line 15-25), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sensor system for measuring across the width of the substrate to improve the accuracy of measurements and facilitate more accurate adjustments of operating parameters.
Regarding claim 2, the combination of Sonderman, Price, and Van de Putte teaches more than one process layer (plurality of thin layers) on a semiconducting wafer (Sonderman col 4 line 5-14). Additionally, Sonderman teaches the metal deposition processing may control (adjust) a combination of deposition power, deposition time, flow rates, and temperature (plurality of operating parameters), which affect the thicknesses of metal layers (associated with a plurality of thin layers) (col 8 line 1-13, col 5 line 63-67, col 6 line 1-12)
Regarding claim 4, the combination of Sonderman, Price, and Van de Putte teaches the empirically derived (mathematical) model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (Sonderman col 6 line 1-12).
Regarding claim 5, the combination of Sonderman, Price, and Van de Putte teaches monitoring the consumption of sputtering targets (Sonderman col 7 line 58-67), which indicates that the Sonderman deposition is performed by cathode sputtering.
Regarding claim 6, the previous combination of Sonderman, Price, and Van de Putte fails to explicitly teach that the sputtering is magnetic assisted.
 However, Price teaches a system to correct deposition rate according to a model (abstract), similarly to Sonderman, and teaches that the method may be used with various deposition techniques, including DC magnetron sputtering (para 0045). Because Price teaches that such magnetron sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetron (magnetic assisted) sputtering with the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 7, the previous combination of Sonderman, Price, and Van de Putte fails to explicitly teach the at least one quality measurement comprises at least one optical spectrum measurement of the stack of thin film layers. However, Price teaches optical and spectroscopic measurements of the thin films (layers) obtained through a measurement device (para 0039) to determine refractive indices or layer thicknesses and further enable correction adjustments to obtain desired properties (para 0025, 0044). Because Sonderman teaches obtaining a desired film thickness (col 8 line 60-67) and Price teaches that such measurement methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to measure the film thickness by using the optical measurement device of Price in the review station of the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 8, Sonderman in view of Price and Van de Putte teaches measuring the thickness of the thin films in the review station, as described in the claim 7 rejection. Thickness is a weight property because the thickness of a film has a direct impact on the weight of the film.
Alternatively, Van de Putte, in the analogous art of sputtering, teaches measuring mechanical properties or electrical properties as alternatives to optical measurement (pg. 9 line 3-7) for use in a system to adjust process parameters in order to optimize the properties of a coating stack (pg. 16 line 35-38, pg. 17 line 1-4). Because Van de Putte teaches that such electrical measurement methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to measure and optimize the film resistance in the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 9, the previous combination of Sonderman, Price, and Van de Putte teaches controlling deposition plasma power (power applied to a cathode) and/or pressure and/or gas flow rate (quantity of gas used) (Sonderman col 4 line 41-48, col 8 line 1-13) as operating parameters and a plurality of stations (compartments) for deposition (Van de Putte pg. 16 line 22-27).
Regarding claim 11, the combination of Sonderman, Price, and Van de Putte teaches the model may comprise polynomial curve fitting (Sonderman col 17 line 24-35) and the model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (Sonderman col 6 line 1-12). Sonderman also teaches inverting the model to determine the operating conditions to obtain the desired deposition time or thickness (claim 3, 10; col 5 line 47-62, col 6 line 26-45) and that the model may yield a correction to an existing input parameter (adjustment value) (col 8 line 60-67).
Regarding claim 15, the combination of Sonderman, Price, and Van de Putte teaches the model may comprise polynomial curve fitting (Sonderman col 17 line 24-35) and the model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (col 6 line 1-12).
Regarding claim 16, the previous combination of Sonderman, Price, and Van de Putte fails to explicitly teach the mathematical model is obtained by an automatic statistical training algorithm. However, Price teaches a system to correct deposition rate according to a model (abstract) that uses an artificial neural network (automatic statistical training algorithm) as a processor, which is used to develop a model (para 0044, 0065). Additionally, Sonderman teaches the computer, which can develop or obtain the model, may be a processor (col 8 line 33-49, col 9 line 35-38; Fig. 12 – 1230). Because Price teaches that such processors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an artificial neural network as the computer in the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The instant specification states that a neural network is an automatic statistical training algorithm (pg. 46 line 8-20) and thus the neural network of Sonderman in view of Price and Van de Putte is an automatic statistical training algorithm.
Regarding claim 22, Sonderman teaches a computer readable program storage device encoded with instructions to develop a model relating the deposition rate (at least one predetermined quality function) to the deposition plasma power and/or deposition time (at least one parameter of a deposition line) (col 8 line 50-59, claim 11).
Sonderman also teaches that characteristic parameters of workpieces (at least one quality measurement of a stack of thin films), such as thickness, are measured by the review station (inspection system) after processing (measured at the outlet of the deposition line) (col 1 line 47-64, col 10 line 31-40), wherein the measurements are transmitted to a computer system 1230 for analyzing the sensor outputs (col 8 line 14-20; Fig. 12). Sonderman also teaches the sensor data 115 is communicated to the metal deposition processing system 105 (deposition line) as recipe adjustments 145 through a feedback control signal 155 (communication system) (col 6 line 46-67, col 7 line 1-9; Fig. 10). Additionally, the deposition of Sonderman is performed in a conveying system (deposition line) (see Fig. 12).
Furthermore, Sonderman teaches a controller for applying the deposition rate model, wherein the model yields a correction (adjustment value) to the existing (current value) input parameters, to modify processing such that a metal layer with desired thickness is formed (reduce a difference between the value obtained for said at least one quality function and a target value) (claim 33, col 8 line 60-67). The thickness is related to the deposition rate (col 5 line 47-62, col 6 line 26-46) and therefore a desired thickness corresponds to a desired deposition rate (target value selected for said at least one quality function).
Sonderman also teaches that the processes described are software implemented in whole or in part and may be implemented as instructions encoded on a computer readable program storage medium, wherein the instructions are executed by the computer or a processor (col 9 line 22-42).
Sonderman fails to explicitly teach depositing on a glass or polymeric organic transparent substrate.
However, Price (US 20160130696 A1), in the analogous art of semiconductor fabrication, teaches a BK-7 optical glass (transparent) substrate for semiconductor deposition processes (para 0020), such as sputtering and CVD (para 0045). Because Sonderman teaches sputtering onto semiconductor wafers (col 4 line 5-25), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical glass substrate in the Sonderman apparatus.
The combination of Sonderman and Price fails to explicitly teach the deposition line includes at least two separate deposition compartments each depositing a separate thin layer of the stack of thin layers and that the value of the at least one quality function is obtained from quality measurements taken at different points across the entire width or surface of the substrate. However, Van de Putte (WO 2016110407 A1), in the analogous art of sputtering process control, teaches measuring and/or analyzing a coating stack having multiple layers in a sputtering system comprising a plurality of stations (compartments) and comprising sensors for detecting or measuring a signal that is representative of the at least one property of the partial stack in situ in addition to an ex situ sensor system to determine the thicknesses of each layer (pg. 3 line 30-38, pg. 7 line 29-37) and using the thickness measurements in a feedback system to correct the observed deviations (pg. 13 line 11-23).
Sonderman teaches the substrate may have one or more process layers (col 4 line 5-14) and comprises sensors for measuring thickness or other characteristic parameters (col 8 line 15-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of deposition stations comprising sensors to improve accuracy of measurements.
Additionally, Van de Putte teaches that the substrate may be scanned at multiple points or a moving point along the width of the substrate to perform measurements at any lateral position (entire width or surface of the substrate) (pg. 36 line 13-38; Figs. 10b, 10c) to improve accuracy of measurement. Because Sonderman is concerned with throughput accuracy, stability and repeatability as well as accurate assessment of error in the deposition process (col 7 line 10-30, col 14 line 15-25), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sensor system for measuring across the width of the substrate to improve the accuracy of measurements and facilitate more accurate adjustments of operating parameters.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1) and Van de Putte (WO 2016110407 A1), as applied to claim 1 above, and further in view of Wilson (WO 0190434 A2).
Regarding claim 10, the combination of Sonderman, Price, and Van de Putte fails to explicitly teach that obtaining the mathematical model comprises obtaining a reference value for said at least one operating parameter corresponding to a setting of the deposition line while performing a reference deposition of a stack of thin layers on a substrate, for a plurality of training stacks of thin layers deposited on a substrate by the deposition line while said deposition line is set with said values of at least one operating parameter presenting determined variations relative to said reference value, obtaining a plurality of values for said at least one quality function, and determining the mathematical model from the plurality of values for said at least one quality function as obtained for the plurality of training stacks of thin layers.
However, Wilson (WO 0190434 A2), in the analogous art of deposition with a computer program for measuring and controlling a multilayer coating, teaches performing a test run using known, predetermined electrical parameters (obtaining a reference value for said at least one operating parameter) and measuring physical characteristics such as thickness of the film on the test workpiece (reference deposition) (pg. 13 line 13-22). Wilson also teaches measuring thicknesses (obtaining a plurality of values for said at least one quality function) of films on workpieces (training stacks) deposited with perturbed anode current values that vary about 0.05 amps from the baseline measurements (determined variations relative to said reference value) (pg. 15 line 20-31, pg. 16 line 1-20). Additionally, Wilson teaches calculating a Jacobian matrix using the difference in thickness measurements and current inputs between the baseline workpieces and workpieces deposited on with perturbed anodes (from the plurality of values for said at least one quality function as obtained for the plurality of training stacks of thin layers) (pg. 16 line 20-29, pg. 17 line 8-19).
Sonderman teaches that modeling may be performed by empirically deriving a model, which requires observations/data (col 16 line 20-43). Sonderman also teaches that the model may be developed on the fly in a real time implementation, wherein the computer system is programmed to analyze sensor outputs and controller outputs to develop a model (col 8 line 50-59). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to empirically determine the mathematical model based upon data obtained from measurements of films (training stacks) deposited under different operating conditions at fixed variations of a reference value, as described by Wilson, in order to develop a more accurate model. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1) and Van de Putte (WO 2016110407 A1), as applied to claim 11 above, and further in view of Bittner (US 20160161845 A1).
Regarding claim 12, the combination of Sonderman, Price, and Van de Putte fails to explicitly teach regularizing the inversion.
However, Bittner (US 20160161845 A1), in the analogous art of mathematical inversion, teaches regularization algorithms, such as Tikhonov regularization, are commonly used to find solutions to inverse problems (para 0028, 0029). Because Bittner teaches that such regularization methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to regularize the inverted model of Sonderman with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1), Van de Putte (WO 2016110407 A1), and Wilson (WO 0190434 A2), as applied to claim 10 above, and further in view of Laan (US 20050185174 A1).
Regarding claim 13, the previous combination of Sonderman, Price, Van de Putte, and Wilson teaches the mathematical model may be linear (Sonderman col 16 line 44-49) and the deposition line has more than 1 compartment each depositing a layer (Van de Putte pg. 3 line 30-38, pg. 7 line 29-37). However, the previous combination fails to explicitly teach each compartment is associated with a respective operating parameter and the mathematical model uses a matrix M comprising N columns u(n), each column being defined by 
                
                    u
                    
                        
                            n
                        
                    
                    =
                    
                        
                            1
                        
                        
                            2
                            *
                            δ
                            
                                
                                    n
                                
                            
                        
                    
                    v
                    a
                    r
                    (
                    n
                    )
                
            
wherein var(n) designates the difference between the values of said at least one quality function obtained for two training stacks of thin layers deposited by the deposition line while it was set with a value for the operating parameter P(n) presenting a variation +                        
                            δ
                            
                                
                                    n
                                
                            
                        
                     relative to the reference value for the operating value for the operating parameter P(n) and to a value of the operating parameter P(n) representing a variation -                        
                             
                            δ
                            
                                
                                    n
                                
                            
                        
                     relative to the reference value for the operating parameter.
However, Wilson teaches the mathematical model is a linear model using a matrix comprising n columns (pg. 16 line 22-29), wherein each column is defined by the change in thickness between the perturbed anode deposition, wherein the current is varied from the baseline current (operating parameter P(n)) by ε (value of said at least one quality function obtained for a training stack of thin layers deposited by the deposition line while it was set with a value of for the operating parameter P(n) presenting a variation +𝛿(n) relative to the reference value for the operating parameter P(n)), and baseline deposition divided by the change in current (ε) between the two deposition cases (pg. 17 line 8-19, Equation A1-A4). 
Wilson and Sonderman both teach methods for determining a mathematical model to control deposition based on data/observations (Sonderman col 16 line 20-43, col 8 line 50-59; Wilson pg. 17 line 5-19, Equation A1-A4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the empirically determined model of Sonderman with the model of Wilson because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Additionally, Van de Putte teaches a sputtering system with multiple compartments that are simultaneously controlled to achieve a more uniform thickness on a substrate (pg. 32 line 3-18; Fig. 6) as well as that properties in each sputtering chamber may be individually controlled (pg. 11 line 15-25). Wilson teaches controlling multiple anodes (process parameters) to improve film uniformity (pg. 15 line 22-30, pg. 19 line 12-14). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Wilson modeling method to control a parameter within each of the chambers of Sonderman in view of Van de Putte.
The combination of Sonderman, Price, Van de Putte, and Wilson fails to explicitly teach that the model is created with a second training stack of thin layers deposited with an operating parameter presenting a variation -𝛿(n) relative to the reference value. 
However, Laan (US 20050185174 A1), in the analogous art of mathematical modelling, teaches a model for determining an unknown operating parameter by using at least two different calibration marker structures and measuring them with an optical detection apparatus to develop a regression model (para 0028), which may be linear (para 0071). The Wilson process uses best least square fit, which is a regression concept, to determine the change to currents (pg. 20 line 1-10). Because Laan teaches that such regression methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two or more different calibration measurements (training stacks), such as two samples with operating parameter values on opposite sides of the baseline value (variation +𝛿(n) and -𝛿(n)), to develop the Jacobian matrix of Wilson with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 14, the combination of Sonderman, Price, Van de Putte, Wilson, and Laan teaches the adjustment value ΔAM of current (said at least one operating parameter) is given by:
                
                    Δ
                    A
                    M
                    =
                    
                        
                            
                                
                                    
                                        
                                            J
                                        
                                        
                                            T
                                        
                                    
                                    *
                                    J
                                
                            
                        
                        
                            -
                            1
                        
                    
                    *
                    (
                    
                        
                            J
                        
                        
                            T
                        
                    
                    )
                    *
                     
                    Δ
                    t
                     
                
            
Where J is the Jacobian matrix (M),                         
                            Δ
                            t
                        
                     (v) designates the thickness error between the deposited film and the target thickness (difference between the value obtained for the quality function and the target value selected for said quality function for the stack of thin layers), and where JT designates the transpose of the matrix J (Wilson pg. 19).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1) and Van de Putte (WO 2016110407 A1), as applied to claim 1 above, and further in view of Ortleb (US 20090000950 A1).
Regarding claim 17, the combination of Sonderman, Price, and Van de Putte fails to explicitly teach a step of validating the mathematical model. 
However, Ortleb (US 20090000950 A1), in the analogous art of advanced process control, teaches validation or correction of APC (advanced process control) models to improve (para 0032, 0067). Because Sonderman teaches using an APC system and implementing changes (correction) between “lots” of wafers (col 17 line 11-22), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to validate the APC models as described by Ortleb to improve accuracy.

Response to Arguments
Applicant’s arguments, see pg. 9-15, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1 and 22 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Van de Putte (WO 2016110407 A1) and Wilson (WO 0190434 A2).
The new rejections rely on Van de Putte to teach the at least two separate deposition compartments, which deposit different layers and are independently controlled, as well as measuring at a plurality of points across the width of the substrate. Wilson is combined with Sonderman to teach an alternative modelling method that may be used to optimize different operating parameters.
Wilson is no longer relied upon to teach a deposition line. However, applicant should note that Wilson teaches measuring the thickness in a metrology chamber after the deposition, thus measuring at the end of a deposition line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797